ohn B. Robbins, Judge, concurring. I agree that DHS violated Versie Burgess’ substantial rights and that issue preclusion does not apply on these facts. I also agree with my fellow judges that DHS failed to follow statutory notice requirements with regard to James, if we assume that DHS intended to also place his name in the registry. I write separately only to point out that as to appellee James Burgess, the only order on appeal for us to review is that of the administrative law judge, who made absolutely no finding that concerned James. Our review is directed not toward the circuit court, but toward the decision of the agency. Arkansas State Police Comm’n v. Smith, 338 Ark. 354, 994 S.W.2d 456 (1999). In the order on appeal, Versie is the only named party in the caption of the case. The finding concludes that only Versie’s name “shall remain on the Child Maltreatment Central Registry.” Under our standard of review, we ignore the findings of the circuit court and instead focus upon the administrative finding. Here, we should reverse the administrative agency for its error of law, not affirm the circuit court’s order. Nevertheless, if James’ name has been placed in the registry and, by DHS’s failure to provide notice or give him a hearing, James is left with no remedy to challenge this registration, I feel compelled to concur in the resolution as presented by my fellow judges in this appeal.